DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered. 
Claims 1, 4, and 11 are amended in response to the last office action. Claims 1-20 are presented for examination. Ebbers et al and Minezaki et al were cited, previously.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. [FP 8.33 nonstatutory ODP].

Claims 1-21 of U.S. Patent No. 10,423,552 B2 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,423,552 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that rather than specifying runtime definition of configuration registers, Ebbers merely notes a second memory device 122 in the AIU 120 stores corresponding integration information subsequently received from other cells. Additionally, Ebbers includes no teaching or discussion of these second memory devices storing configuration registers. Moreover, Ebbers teaches that other hardware cells are the source of the information subsequently received from other cells – not software. Further, it is not clear whether this information isn’t also predefined prior to runtime.  
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Ebbers teaches one or more configuration registers [e.g., second memory device 122 in fig. 2] storing a second subset of the configuration parameters [e.g., “The second memory device 122 (e.g., another non-volatile memory device) in the AIU 120 stores corresponding integration information subsequently received from other cells 101” in paragraph 0031; “This integration information can comprise, for example, core type information, core configuration information (e.g., communication protocol information), core function information, core usage information, etc.” in paragraph 0040]. Ebbers teaches that values of at least a portion of the one or more configuration registers are defined at .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebbers et al [US 2009/0292828 A1] in view of Minezaki et al [US 2014/0108693 A1].
	As to claims 1 and 11, Ebbers et al teach at least one machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to:
access a data structure directly from system memory, wherein the data structure holds a first subset of configuration parameters of intellectual property (IP) blocks in a device, where values of the first subset of configuration parameters are pre-defined static values [e.g., “In any given cell (e.g., cell 101a), a first memory device 121 (e.g., a non-volatile memory device) in the AIU 120 stores all information required to integrate that cell 101a into the SOC 100.  That is, the first memory device 121 is pre-loaded with integration information” in paragraph 0031];
access a second subset of the configuration parameters stored in one or more configuration registers, wherein the one or more configuration registers are separate from the data structure and values of at least a portion of the second subset of configuration parameters are defined at runtime by software [e.g., “The second memory device 122 (e.g., another non-volatile memory device) in the AIU 120 stores corresponding integration information subsequently received from other cells 101” in paragraph 0031; “Specifically, the method embodiments can comprise selecting, by the AIUs 120 in all cells 101, the integration information regarding their respective functional cores 130, which should be communicated (i.e., transmitted, broadcast, etc.) to all of the other cells 101 (310). … Thus, at any given time during this process 308 any one AIU 
configure an interconnect of the device based on configuration information in the first and second subsets of the configuration parameters, wherein the interconnect facilitates communication of the IP devices in the device [e.g., “The processor 125 further has access to the two memory instances 121-122.  This processor 125 is adapted to select, from the first memory device 121, the integration information that should be communicated over the common bus 150 to the other cells 101.  That is, the processor 125 logic controls what relevant integration information (e.g., what type information, configuration information, functional information, usage information, etc.) needs to be passed through the communication block 126 to the common bus 150 and on to the other cells 101 in the SOC 100” in paragraph 0032; “In each AIU 120, the processor 125 is further adapted to analyze the corresponding integration information, which is received from other cells 101.  Based on this analysis, the processor 125 can adjust the configuration of the cell 101 and, more particularly, the configuration of the functional core 130, as necessary, so as to allow for automatic integration of the cells 101 on the system-on-chip (SOC) structure 100 during functional SOC operation” in paragraph 0035], 

As to claim 2, the combination of Ebbers et al and Minezaki et al teaches wherein the first subset of the configuration parameters are based on metadata maintained for the one or more integrated blocks [e.g., “This integration information relates specifically to the functional core within the given cell 101a and can comprise, for example, core type information (e.g., usb, ethernet, processor, serdes, bist, ram, I/O, .  . . ), core 
As to claim 3, the combination teaches wherein at least some of the first subset of the configuration parameters are defined at build time of the device [e.g., “Because of this exchange of integration information, no prior knowledge of what else exists within the SOC 100 is needed during netlisting or physical design stages” in paragraph 0037 of Ebbers et al].
As to claim 4, the combination teaches wherein the software comprises a Basic I/O System (BIOS), and the second subset of the configuration parameters are obtained through reads of the one or more configuration registers by the BIOS [e.g., fig. 1, “When the resource allocation to each device is completed, the basic BIOS searches for the expansion BIOS in the storage component of each expansion card which is connected with the computer apparatus (S503), and then transfers each expansion BIOS onto the memory of the computer apparatus (S504).  Each expansion BIOS performs the initialization, the initial setting and the control of the corresponding expansion card (S505)” in paragraph 0006 of Minezaki et al].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Minezaki et al’s teaching including the BIOS to have the configuration parameters populated in order to increase feasibility and/or applicability in the interconnect fabric configuration of Ebbers et al.
As to claim 5, the combination teaches wherein the interconnect is configured by an operating system and the operating system accesses the data structure directly from system memory to obtain the first subset of configuration parameters and receives the second subset of configuration parameters from the BIOS [e.g., see Processor logic 125 direct accessing Memory 121 to obtain the first subset of configuration parameters while receiving the second subset of configuration parameters via Sensor 125 in fig. 1 of Ebbers et al; “The user acquires a dedicated tool for updating the expansion BIOS data.  And the user performs a writing process to write the dedicated tool onto a storage medium.  In addition, the user prepares the Operating System (OS) for initiating the dedicated tool.  Normally, the computer apparatus includes an OS boot monitoring function” in paragraph 0073, fig. 5 of Minezaki et al].
As to claim 6, the combination teaches wherein at least a portion of the first subset of the configuration parameters defined in the data structure comprise Peripheral Component Interconnect Express (PCIe) capabilities [e.g., “When the resource allocation to each device is completed, the basic BIOS searches for the expansion BIOS in the storage component of each expansion card which is connected with the computer apparatus (S503), and then transfers each expansion BIOS onto the memory of the computer apparatus (S504).  Each expansion BIOS performs the initialization, the initial setting and the control of the corresponding expansion card (S505)” in paragraph 0006 of Minezaki et al].
As to claim 7, the combination teaches wherein at least a portion of the first subset of the configuration parameters defined in the data structure comprise Peripheral Component Interconnect Express (PCIe) capabilities [e.g., “Examples of the interface 
As to claim 8, the combination teaches wherein the first subset of the configuration parameters include transport modes supported by the respective device, wherein the transport modes comprise modes in a defined transport layer [e.g., “That is, the first memory device 121 is pre-loaded with integration information.  This integration information relates specifically to the functional core within the given cell 101a and can comprise, for example, core type information (e.g., usb, ethernet, processor, serdes, bist, ram, I/O, .  . . ), core configuration information (e.g., communication protocol information, such as the bit count and chosen address space on the common bus 150), core function information, and core usage information (e.g., whether external memory is required, how much external memory is required, the address it will use to talk to this external memory, etc.)” in paragraph 0031 of Ebbers et al].
As to claim 9, the combination teaches the data structure identifies, for each of the one or more IP blocks, the respective PCI class, subclass, and programming interface of the integrated block [e.g., “The functional cores can comprise a variety of third party intellectual property (IP) cores, logic cores, memory cores, processor cores, 
As to claim 10, the combination teaches wherein the portion of the second subset of the configuration parameters are populated at runtime based on configuration information defined in the data structure [e.g., “The processor 125 further has access to the two memory instances 121-122.  This processor 125 is adapted to select, from the first memory device 121, the integration information that should be communicated over the common bus 150 to the other cells 101.  That is, the processor 125 logic controls what relevant integration information (e.g., what type information, configuration information, functional information, usage information, etc.) needs to be passed through the communication block 126 to the common bus 150 and on to the other cells 101 in the SOC 100” in paragraph 0032 of Ebbers et al].
As to claim 12, the combination teaches wherein the one or more registers are linked to the data structure and the second set of configuration parameters are generated at runtime based on configuration information defined in the data structure 
As to claim 13, Ebbers et al teach a system comprising: 
a data processor [e.g., fig. 1; “Systems-on-chip (SOCs) are integrated circuits that typically incorporate multiple functional cores or macros interconnected over a common system bus” in paragraph 0005];
a plurality of intellectual property (IP) blocks co-packaged with the data processor [e.g., “The functional cores can comprise a variety of third party intellectual property (IP) cores, logic cores, memory cores, processor cores, dust logic cores and/or an input/output system core” in paragraph 0005]; 
an interconnect fabric to interconnect components comprising the data processor and at least a subset of the plurality of IP blocks [e.g., fig. 1; “The functional cores can comprise a variety of third party intellectual property (IP) cores, logic cores, memory 
a memory [e.g., Memory 121 in fig. 2];
a data structure stored in the memory and pre-populated with a first set of configuration parameters of one or more of the IP blocks, wherein the first set of configuration parameters are persistently defined for use in configuration of the interconnect fabric [e.g., “In any given cell (e.g., cell 101a), a first memory device 121 (e.g., a non-volatile memory device) in the AIU 120 stores all information required to integrate that cell 101a into the SOC 100.  That is, the first memory device 121 is pre-loaded with integration information” in paragraph 0031];
one or more registers to be populated with a second set of configuration parameters for use in configuration of the interconnect fabric [e.g., “The second memory device 122 (e.g., another non-volatile memory device) in the AIU 120 stores corresponding integration information subsequently received from other cells 101” in paragraph 0031]; and
a configuration engine executable by the data processor to configure the interconnect fabric based on information defined in the first and second sets of configuration parameters [e.g., “The processor 125 further has access to the two memory instances 121-122.  This processor 125 is adapted to select, from the first memory device 121, the integration information that should be communicated over the common bus 150 to the other cells 101.  That is, the processor 125 logic controls what relevant integration information (e.g., what type information, configuration information, functional information, usage information, etc.) needs to be passed through the 
Ebbers et al teach do not explicitly teach, however Minezaki et al teach wherein the second set of configuration parameters are populated in the one or more register by a Basic I/O System (BIOS) [e.g., fig. 1; “When the resource allocation to each device is completed, the basic BIOS searches for the expansion BIOS in the storage component of each expansion card which is connected with the computer apparatus (S503), and then transfers each expansion BIOS onto the memory of the computer apparatus (S504).  Each expansion BIOS performs the initialization, the initial setting and the control of the corresponding expansion card (S505)” in paragraph 0006].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Minezaki et al’s teaching including the BIOS to have the configuration parameters populated in order to increase feasibility and/or applicability in the interconnect fabric configuration of Ebbers et al.
As to claim 14, the combination teaches wherein one or more interconnect protocols are to be used in the interconnect fabric and configuration of the interconnect fabric is based on the one or more interconnect protocols [e.g., “Specifically, the method embodiments can comprise selecting, by the AIUs, the integration information regarding 
As to claim 15, the combination teaches wherein one or more interconnect protocol comprises a Peripheral Component Interconnect Express (PCIe)-based protocol [e.g., “Examples of the interface 36 include Peripheral Component Interconnect (PCI), PCI-X, PCI Express and InfiniBand.  The configuration of the information processing unit 3 is flexibly modified by adding the combination of the expansion card 35 and the external apparatus 4 connected with the expansion card 35 to the interface 36” in paragraph 0083 of Minezaki et al]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Minezaki et al’s teaching including configuration parameters including the PCIe capabilities in order to increase adaptability in the interconnect fabric configuration of Ebbers et al
As to claim 16, the combination teaches wherein the one or more registers comprise a register defined according to a particular one of the one or more interconnect protocols [e.g., “This integration information relates specifically to the functional core within the given cell 101a and can comprise, for example, core type information (e.g., usb, ethernet, processor, serdes, bist, ram, I/O, .  . . ), core configuration information (e.g., communication protocol information, such as the bit 
As to claim 17, the combination teaches wherein the system comprises a system-on-chip [e.g., “Systems-on-chip (SOCs) are integrated circuits that typically incorporate multiple functional cores or macros interconnected over a common system bus” in paragraph 0005 of Ebbers et al]. 
As to claim 18, the combination teaches wherein the plurality of IP blocks are implemented on a plurality of dies [e.g., fig. 1; “The SOC structure embodiments comprise a plurality of cells connected to a common system bus on a chip.  Each cell incorporates a functional core and an automated integration unit (AIU) connected to the functional core.  Each AIU in each cell communicates integration information (e.g., core type information, core configuration information, core usage information, etc.) for its functional core over the common bus to the AIUs in the other cells” in paragraph 0005 of Ebbers et al]. 
As to claim 19, the combination wherein an operating system comprising the configuration engine, wherein the data structure is directly accessible by the operating system and a Basic I/O System (BIOS) to: determine, at runtime, values for at least a  pass the second set of configuration parameters to the operating system for use in configuration of the interconnect [e.g., see Processor logic 125 direct accessing Memory 121 to obtain the first subset of configuration parameters while receiving the second subset of configuration parameters via Sensor 125 in fig. 1 of Ebbers et al; “The user acquires a dedicated tool for updating the expansion BIOS data.  And the user performs a writing process to write the dedicated tool onto a storage medium.  In addition, the user prepares the Operating System (OS) for initiating the dedicated tool.  Normally, the computer apparatus includes an OS boot monitoring function” in paragraph 0073, fig. 5, “When the resource allocation to each device is completed, the basic BIOS searches for the expansion BIOS in the storage component of each expansion card which is connected with the computer apparatus (S503), and then transfers each expansion BIOS onto the memory of the computer apparatus (S504).  Each expansion BIOS performs the initialization, the initial setting and the control of the corresponding expansion card (S505)” in paragraph 0006 of Minezaki et al]. 
As to claim 20, the combination teaches wherein the system comprises an integrated system, and the first set of configuration parameters are persistently defined based on an assumption that the plurality of IP blocks represent a fixed set of components for the system [e.g., “Furthermore, in any given cell, a first memory device in the AIU is pre-loaded with integration information for its functional core.  This integration information can comprise, for example, core type information, core configuration information (e.g., communication protocol information), core function 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/10/2021